Case: 14-13722   Date Filed: 03/17/2016   Page: 1 of 17


                                                             [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 14-13722
                     ________________________

                 D.C. Docket No. 1:12-cv-23534-PAS

BLUE MARTINI KENDALL, LLC,
BLUE MARTINI KENDALL, INC.,

                                            Defendants -
                                            Cross Defendants -
                                            Cross Claimants -
                                            Appellants,

versus

MIAMI DADE COUNTY FLORDIA,
a Florida Chartered County,

                                        Defendant -
                                        Cross Claimant -
                                        Cross Defendant -
                                        Appellee.
                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (March 17, 2016)
              Case: 14-13722     Date Filed: 03/17/2016    Page: 2 of 17


Before MARCUS, JILL PRYOR and FAY, Circuit Judges.

MARCUS, Circuit Judge:

      This case arises from the actions of two off-regular-duty Miami-Dade Police

Department officers who were moonlighting by providing “police services” to

Blue Martini Kendall (“Blue Martini”), a local bar and nightclub. The officers got

into an altercation with Gustavo and Elsa Martinez outside the bar and arrested

them, only to be sued in federal court along with Miami-Dade County and Blue

Martini. Although the Martinezes’ claims have been settled or resolved, Blue

Martini has appealed the district court’s order granting summary judgment to the

County on the County’s indemnification claim against Blue Martini. The district

court concluded that Fla. Stat. § 30.2905 -- which makes a private employer

“responsible for the acts or omissions of the deputy sheriff while performing

services for that employer while off duty” -- imposed a strict-liability indemnity

obligation on Blue Martini.

      Blue Martini appeals from that indemnification ruling, now claiming for the

first time that the Florida statute wrongfully deprived it of property in violation of

the 14th Amendment’s due process clause. Blue Martini suggests that it cannot be

lawfully required to bear the financial burden of liability sustained on account of

actions that the County’s police officers were legally obliged to perform.

Notwithstanding having failed to raise the constitutional question in the district


                                           2
              Case: 14-13722     Date Filed: 03/17/2016    Page: 3 of 17


court, Blue Martini argues that this Court should exercise its discretion to hear the

constitutional challenge because it raises a pure question of law, is likely to arise

regularly in Miami-Dade County, and raises an issue of great public concern.

Because we are satisfied that the constitutional question raised is purely a legal

one, and an easy one at that, and because the matter is likely to arise again, we

exercise our discretion to entertain the claim.

      After thorough review, we hold that Fla. Stat. § 30.2905 reasonably serves a

variety of legitimate governmental interests, easily passes rational basis scrutiny,

and, therefore, does not violate the due process clause. Accordingly, we affirm.

                                           I.

      The underlying claim in this case arises from events occurring in the

breezeway outside the Blue Martini nightclub on the night of October 2, 2010. As

they were leaving the nightclub, plaintiffs Gustavo and Elsa Martinez, who are

siblings, argued over who would drive home. At one point during the altercation,

Gustavo made physical contact with Elsa, which may have been an attempt to take

the keys from her. Off-duty Miami-Dade Police Officers Orlando Fleites and Jose

Huerta -- who had been hired by the nightclub to provide police services that night

-- intervened. According to the complaint, Huerta began shouting profanities at

Gustavo until Fleites “hurled himself into the air” and tackled Gustavo. Huerta

and Fleites then allegedly restrained Gustavo face-down on the ground and


                                           3
              Case: 14-13722     Date Filed: 03/17/2016   Page: 4 of 17


punched him in the head. When Elsa sought to intervene on behalf of her brother,

Officer Huerta grabbed her by the throat and slammed her onto a nearby bench.

      The police officers were working that night in accordance with the Miami-

Dade Police Department’s off-regular-duty police service permit program. The

program allows private parties to pay for off-duty police services at their business

locations. In this case, Blue Martini contracted for off-regular-duty officers (one a

sergeant and the other a regular officer) to provide “police services” in the “breeze

way area” near the nightclub from 10 p.m. until 4 a.m. The officers who volunteer

for the detail are paid by the Department (which collects the money from the

private party) and act with the same authority and discretion they possess when

they are on duty. Indeed, there is no difference in this regard between on-duty and

off-duty officers. The officers work as police officers who take their orders from a

Department official (not the private party), perform police services just as they

would during the normal course of business, and make arrests (as needed) on

behalf of the Department. The difference is that the officers’ beat for the shift has

been determined and paid for by a private party. The permit application that

private employers must fill out to participate in the program makes clear that

“notwithstanding the fact that the permit holder will reimburse Miami-Dade

County for the services rendered, the police personnel remain employees of the

Miami-Dade Police Department. The [private employer] is restricted to the


                                          4
              Case: 14-13722     Date Filed: 03/17/2016     Page: 5 of 17


general assignment of duties to be performed and has no authority over the police

personnel.” The application also provides that “an officer taking police action

outside the purview of the permit, or off the permit holder’s premises, will revert to

an on-duty status.”

      On September 28, 2012, the Martinezes commenced this action against

Miami-Dade County, then-Police Director James Loftus, Officer Huerta, Officer

Fleites, and Blue Martini in the United States District Court for the Southern

District of Florida. The complaint alleged fifteen counts, including false arrest,

battery, and claims arising under 42 U.S.C. § 1983, against the municipal

defendants, as well as vicarious liability and negligence claims against Blue

Martini. The complaint was followed by a series of cross-claims and cross-

motions for summary judgment. Most significantly for our present purposes,

Miami-Dade County filed a cross-claim for indemnity against Blue Martini,

arguing that “[t]he County is not responsible for the acts of Officers Huerta and

Fleites because Florida Statutes Section 30.2905 provides that the party contracting

for the officers’ off-regular-duty services is responsible for the officers’ acts or

omissions.” The cross-claim asserted that the officers were providing security

services for Blue Martini pursuant to § 30.2905 and thus were acting as agents of

Blue Martini, making Blue Martini vicariously responsible for any wrongdoing by

the officers. Section 30.2905 provides in relevant part that:


                                           5
              Case: 14-13722     Date Filed: 03/17/2016    Page: 6 of 17


             (1) A sheriff may operate or administer a program to
             contract for the employment of sheriff’s deputies, during
             off-duty hours, for public or private security services.

             (2)(a) Any such public or private employer of a deputy
             sheriff shall be responsible for the acts or omissions of
             the deputy sheriff while performing services for that
             employer while off duty, including workers’
             compensation benefits.

Fla. Stat. § 30.2905.

       Blue Martini moved to dismiss the cross-claim, arguing that the statute does

not require indemnification and, even if it did, it would not apply to the facts of the

case. The district court denied the motion to dismiss the indemnification claim,

reasoning that the clear intent of the statute was to require indemnification and

highlighting that Blue Martini had not offered a plausible alternative reading of the

statute.

       As the litigation progressed, Blue Martini and the County cross-moved for

summary judgment against one another. In these motions, the parties disputed

whether § 30.2905 imposed strict liability on private parties who contracted for

off-duty police services. Despite this dispute, Blue Martini never argued in the

district court that the statute was unconstitutional. During the pendency of these

motions, the County and its officers settled with Gustavo and Elsa Martinez for

$25,000, leaving only the Martinez siblings’ claims against Blue Martini, and the

County and Blue Martini’s cross-claims against one another.


                                           6
              Case: 14-13722    Date Filed: 03/17/2016    Page: 7 of 17


      On July 15, 2014 the district court granted the County’s motion to dismiss

Blue Martini’s cross-claim on sovereign immunity grounds. Then, on July 21,

2014, the trial court issued an omnibus order disposing of the remaining motions

and claims. The court ruled that Blue Martini could not be held vicariously liable

to the Martinez siblings for the police officers’ actions because the officers were

essentially working for Blue Martini as independent contractors and, under Florida

law, employers can only be held vicariously liable for the acts of their employees

and agents. Likewise, the court granted summary judgment for Blue Martini on

the negligence claims because there was no evidence that it had any supervisory

authority over the police officers. But the district court entered summary judgment

in favor of the County on the indemnification claim, concluding that the statutory

“phrase ‘shall be responsible for the acts or omissions’ includes an obligation of

indemnification for acts or omissions taken by the officers while providing off-

duty services to Blue Martini.” In as much as it was undisputed that the officers’

actions occurred in the breezeway area they had been contracted to patrol, the trial

court held that § 30.2905 entitled the County to summary judgment. Thus, Blue

Martini was responsible for indemnifying the County for the settlement amount

with the Martinez siblings and for reasonable attorney’s fees -- a total of $35,575.

      Blue Martini filed this timely appeal, raising only one issue -- that § 30.2905

is unconstitutional and, thus, the district court’s judgment should be reversed.


                                          7
              Case: 14-13722      Date Filed: 03/17/2016    Page: 8 of 17


Notably, Blue Martini does not argue that the district judge erroneously construed

the statute or, indeed, that she committed any error at all apart from applying an

allegedly unconstitutional statute.

                                           II.

      Since the County has argued in its brief that Blue Martini lacks standing to

challenge the constitutionality of § 30.2905, we are obliged to first consider whether

the claim is justiciable. Standing “is an essential and unchanging part” of Article

III’s case-or-controversy requirement for federal court jurisdiction. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). It is by now axiomatic that in

order to establish standing, a plaintiff must show that (1) it suffered an actual injury

that is concrete and particularized, not conjectural or hypothetical; (2) the injury was

caused by the challenged conduct; and (3) there is a likelihood the injury could be

redressed by a favorable decision. Id. at 560–61.

      As we see it, there is little question that Blue Martini has standing. First, if

we accept the district court’s interpretation of § 30.2905 (and there is no dispute

about this), Blue Martini will be required to indemnify the County in the amount of

$35,575. This is an actual and concrete injury. Moreover, the required payment is

compelled by § 30.2905. This undoubtedly establishes a causal connection

between the challenged statute and the claimed injury. Finally, a ruling by this

Court that the statute is unconstitutional would eliminate the foundation for the


                                            8
              Case: 14-13722     Date Filed: 03/17/2016     Page: 9 of 17


district judge’s ruling and relieve Blue Martini of any obligation to indemnify the

County. Blue Martini’s injury would be redressed by a favorable decision. The

bulk of the County’s arguments to the contrary are based on an apparent

misapprehension about the basis of Blue Martini’s claim. Indeed, at oral argument,

the County conceded that Blue Martini has standing to challenge § 30.2905.

                                          III.

      The second preliminary question is whether to hear Blue Martini’s

constitutional challenge to § 30.2905. As a general rule, an issue “not raised in the

district court and raised for the first time in an appeal will not be considered by this

court.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir.

2004) (internal quotations omitted) (collecting cases); see also Dean Witter

Reynolds, Inc. v. Fernandez, 741 F.2d 355, 360 (11th Cir. 1984) (“Except for

questions concerning the power of the court to order relief, an appellate court

generally will not consider a legal issue or theory unless it was presented to the

trial court.”). This general rule preserves judicial resources and hews to the

“essential nature, purpose, and competence of an appellate court.” Access Now,
385 F.3d at 1331. “This rule, however, is not jurisdictional and may be waived by

this court in certain exceptional circumstances.” United States v. Godoy, 821 F.2d
1498, 1504 (11th Cir. 1987). The question of whether to hear a claim not raised in

the district court is ultimately one that falls within the sound discretion of the


                                           9
             Case: 14-13722     Date Filed: 03/17/2016     Page: 10 of 17


Court. Narey v. Dean, 32 F.3d 1521, 1527 (11th Cir. 1994) (citing United States v.

S. Fabricating Co., 764 F.2d 780, 781 (11th Cir. 1985)).

      We have identified five situations in which it may be appropriate to deviate

from the standard rule of practice:

             First, an appellate court will consider an issue not raised
             in the district court if it involves a pure question of law,
             and if refusal to consider it would result in a miscarriage
             of justice. Second, the rule may be relaxed where the
             appellant raises an objection to an order which he had no
             opportunity to raise at the district court level. Third, the
             rule does not bar consideration by the appellate court in
             the first instance where the interest of substantial justice
             is at stake. Fourth, a federal appellate court is justified in
             resolving an issue not passed on below where the proper
             resolution is beyond any doubt. Finally, it may be
             appropriate to consider an issue first raised on appeal if
             that issue presents significant questions of general impact
             or of great public concern.

Dean Witter, 741 F.2d at 360–61 (internal quotations omitted). Moreover, we have

been more likely to exercise discretionary jurisdiction over an issue not raised in

the district court when, as here, the appeal stems from a summary judgment ruling,

not after trial, because a remand from summary judgment proceedings involves

less strain on judicial resources and does not impair judicial efficiency as

dramatically. Roofing & Sheet Metal Servs., Inc. v. La Quinta Motor Inns, Inc.,

689 F.2d 982, 990 (11th Cir. 1982).

      Blue Martini argues that we should exercise our discretion to hear the case

under the first (pure question of law) and fifth (question of general impact or great
                                          10
             Case: 14-13722     Date Filed: 03/17/2016    Page: 11 of 17


public concern) exceptions of the test. Turning to the first one, we agree the issue

raised is purely a matter of law. Blue Martini has asked us to examine the

constitutionality of § 30.2905. This is quintessentially a legal question and one for

which the factual record is complete. We turn, then, to whether the failure to

consider this pure question of law would result in a miscarriage of justice.

      As this Court has previously written, “[a]ny wrong result resting on the

erroneous application of legal principles is a miscarriage of justice in some

degree.” Roofing & Sheet Metal Servs., 689 F.2d at 990. We further observed:

             It is not clear precisely how severe a potential
             miscarriage of justice must be to justify consideration of
             arguments not raised in the district court. When the
             Former Fifth Circuit has found the necessary miscarriage
             of justice lacking, however, it has frequently either
             expressed the view that the argument raised is weak on
             its merits or noted that the appellant would have another
             opportunity to make the argument to the district court.

Id. at 990 n.11. In a separate case, a panel of this Court opined that “[a]

‘miscarriage of justice’ is a ‘decision or outcome of a legal proceeding that is

prejudicial or inconsistent with the substantial rights of a party.’” Wright v. Hanna

Steel Corp., 270 F.3d 1336, 1342 n.8 (11th Cir. 2001) (quoting Black’s Law

Dictionary) (alterations adopted). In interpreting this standard, our Court has not

been particularly strict in the application of the “miscarriage of justice”

requirement. Thus, in Akanthos Capital Mgmt., LLC v. CompuCredit Holdings

Corp., 677 F.3d 1286, 1292 (11th Cir. 2012), a panel of this Court did not
                                          11
             Case: 14-13722      Date Filed: 03/17/2016    Page: 12 of 17


explicitly consider the miscarriage of justice requirement when deciding to hear an

issue not raised in the trial court because it presented a pure question of law and an

issue of general impact.

      Here, Blue Martini would suffer a miscarriage of justice if it were forced to

pay over $35,000 in monetary sanctions stemming from the application of an

unconstitutional statute, one where the government could not establish so much as

a single legitimate interest for the prescription. Indeed, a due process violation

yielding a requirement to pay $35,000 would be “inconsistent with the substantial

rights of a party.” Wright, 270 F.3d at 1342 n.8. Moreover, short of having its

appeal heard now, Blue Martini has no realistic option for redress of the district

judge’s alleged error. Perhaps more significant, however, is the observation that

the proper resolution of this matter is as clear as a bell to us. We have no difficulty

in concluding that the state statute at issue easily passes rational basis scrutiny.

Finally, we are satisfied that the fifth exception also applies -- the issue raised by

Blue Martini is a significant one having a general impact. While not, perhaps, of

“transcending public importance,” In re Worldwide Web Sys., Inc., 328 F.3d 1291,

1301 (11th Cir. 2003), the matter here nonetheless implicates important matters.

The constitutional validity of § 30.2905 as interpreted by the district court affects

the obligations and rights of many employers -- be they nightclubs, religious

organizations, or any others -- in a large metropolitan area that regularly hire


                                           12
              Case: 14-13722      Date Filed: 03/17/2016     Page: 13 of 17


moonlighting officers. Thus, there is an important interest validated by settling the

law on the issue now.

                                           IV.

       Turning then to the merits, Blue Martini argues that § 30.2905 violates the

14th Amendment’s due process clause because there is no legitimate governmental

interest “in shifting liability for the actions of its off-duty police officers

exclusively onto the private employer without regard for whether the off-duty

officer’s actions benefitted the public and were in response to a police matter.”

The parties (correctly) agree that rational basis review applies to the examination

of this statute because it does not discriminate against a protected class, nor does it

implicate any fundamental constitutional right. See Williams v. Pryor, 240 F.3d
944, 947–48 (11th Cir. 2001) (citing, inter alia, Romer v. Evans, 517 U.S. 620, 632

(1996)).

       Our courts have explained that “[r]ational basis scrutiny is a highly

deferential standard that proscribes only the very outer limits of a legislature’s

power.” Id. at 948. On rational basis review, a statute comes to the court bearing

“a strong presumption of validity.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S.
307, 314 (1993). “The rational basis test asks (1) whether the government has the

power or authority to regulate the particular area in question, and (2) whether there

is a rational relationship between the government’s objective and the means it has


                                            13
             Case: 14-13722     Date Filed: 03/17/2016    Page: 14 of 17


chosen to achieve it.” Leib v. Hillsborough Cty. Pub. Transp. Comm’n, 558 F.3d
1301, 1306 (11th Cir. 2009). A state is under no obligation to produce evidence

supporting the rationality of the legislation and, indeed, the legislature need not

even have actually been motivated by the rational reason presented to the court

when it enacted the challenged law. Beach Commc’ns, 508 U.S. at 314–15; Leib,
558 F.3d at 1306. Rather, the challenger bears “the burden to negative every

conceivable basis which might support [the law].” Beach Commc’ns, 508 U.S. at

315; Williams, 240 F.3d at 948. “Only in an exceptional circumstance will a

statute not be rationally related to a legitimate government interest and be found

unconstitutional under rational basis scrutiny.” Williams, 240 F.3d at 948.

      Blue Martini cannot overcome this heavy presumption of statutory validity.

There are many legitimate governmental interests served by § 30.2905 -- most

related to the idea that the public should not bear the cost of police actions for

which a private party has contracted. More specifically, an off-duty officer

working a paid private detail is more likely to find himself in a situation where

police action is necessary than is an officer who is not working such a detail.

Indeed, Blue Martini conceded as much during oral argument. It would not be

unreasonable for the legislature to have concluded that without a moonlighting

program in place, most -- or at least a significant percentage of -- officers would

simply go home after their shifts ended and spend at least a good portion of their


                                          14
              Case: 14-13722     Date Filed: 03/17/2016   Page: 15 of 17


time there. In contrast, law enforcement officers engaged in working a private

detail are not going to go home. Instead, those officers are going to be out in the

community in areas where private employers think police presence is likely to be

necessary. It is perfectly reasonable to conclude that officers who are out in the

community are more likely to encounter criminal activity demanding police action

than officers who stay home. And it is surely true that the more law enforcement

officers engage in police action, the more likely there is to be an incident exposing

the responsible parties to possible liability.

      As we see it, the Florida legislature could reasonably seek to limit the

financial exposure of state and local governments from liability otherwise arising

from a moonlighting policy that would increase that exposure. It is true that a

similar result could have been reached by prohibiting moonlighting by police

officers altogether, but that would carry with it negative implications for the

earning potential of the state’s law enforcement personnel. Where a private party

obtains the benefit of additional police protection, the state has a real and

substantial financial interest in placing the potential burdens of that service on the

private employer as well. Otherwise, a private employer could profit from

contracting for police services while forcing the public treasury to bear the risks

that may arise.




                                           15
               Case: 14-13722        Date Filed: 03/17/2016       Page: 16 of 17


       The County has posited several other legitimate interests that rationally

support the codification of § 30.2905. In the first place, the statute ensures that

counties in Florida have a minimum level of financial protection from officers’ off-

duty acts, even if those counties did not have the foresight to protect themselves

from liability on their own. Second, the indemnification provision might cause

off-duty employers to be more vigilant in their operations, thereby avoiding the

incidence of potentially liability-producing police action. Third, the statute may

provide a financial benefit to law enforcement officers by allowing them to take

advantage of outside employment opportunities that local governments would not

otherwise be able to afford. Each of these interests is legitimate, and each is

rationally served by the statute. There is more than enough to uphold the

constitutionality of § 30.2905. 1


       1
          Blue Martini nonetheless argues that the statute should be declared unconstitutional
because it “impermissibly shifts the entire legal responsibility for . . . off-duty police officers
onto private employers without regard as to whether the off-duty officer was an employee of the
private establishment or the municipality when the tortious conduct occurred.” Blue Martini
relies extensively -- and exclusively -- on two cases, one decided by a Louisiana intermediate
appellate court, Benelli v. City of New Orleans, 478 So. 2d 1370 (La. Ct. App. 1985), and the
other by a district court in New Jersey, Bowman v. Twp. of Pennsauken, 709 F. Supp. 1329,
1332–33 (D.N.J. 1989). Neither case is binding authority, and to the extent either can be read as
persuasive, they are distinguishable from this matter.
        In Benelli, a private employer was responsible for “all liability for costs which may be
incurred for the legal defense of the member employed on the paid detail/outside employment.”
Benelli, 478 So. 2d at 1371. Similarly, in Bowman, the Township’s policy made private
employers liable “for any acts committed by the ‘moonlighting’ off-duty Pennsauken police
officer in the course of his activities as a ‘moonlighting’ Pennsauken police officer.” Bowman,
709 F. Supp. at 1350. In contrast, the statute here addresses only “the acts or omissions of the
deputy sheriff while performing services for that employer while off duty.” Fla. Stat. § 30.2905
(emphasis added). The County’s application further provides that “an officer taking police
                                                16
               Case: 14-13722        Date Filed: 03/17/2016       Page: 17 of 17


       The long and short of it is that Blue Martini’s challenge to the

constitutionality of Fla. Stat. § 30.2905 fails under rational basis scrutiny.

Accordingly, we affirm.

       AFFIRMED.




action outside the purview of the permit, or off the permit holder’s premises, will revert to an on-
duty status.” Thus, while the New Orleans and New Jersey regulations arguably made a private
employer liable for any actions an off-duty officer took while moonlighting, the Florida statute at
issue here assigns liability to the employer only for actions taken on the employer’s behalf.
While the government may not have a legitimate interest in shifting liability for all actions
undertaken by off-duty officers, it surely has a legitimate interest in shifting liability to the
employer for those actions taken to benefit a private employer.
                                                17